DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 10/07/2020 which claims 1-10 have been presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: opening (104) on page 7.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the opening (104) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The disclosure is objected to because of the following informalities: 
on pages 2-4, 7, and 9-11a, the last sentence is cutoff; and
the pages of the specification including claims and abstract must be numbered consecutively; therefore, page 11a should be deleted and the text presented on page 11a should be moved to page 12.  
Appropriate correction is required.
The abstract of the disclosure is objected to because reference characters should be enclosed within parentheses and “(Figure 1)” should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 5-10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 5-10 have not been further treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglass et al. (US 2004/0222296 A1) (hereinafter Douglass), cited by the applicants.

the assembly has an elastically deformable element for resiliently mounting the card reader (fig. 58, para. 0095), in that,
the assembly has a first positioning element for positioning the card reader, which first positioning element is arranged on the flap so as to lie opposite the card reader in the closed state of the flap (fig. 56, reference signs 702 and 704; para. 0088), and in that,
the first positioning element moves the card reader, in the case of the movement of the flap from the open into the closed state, in such a way that, in the closed state of the flap, the card reader is arranged in a predefined position relative to the flap (paras. 0088, 0095).

Regarding claim 2: Douglass discloses the assembly as claimed in claim 1, characterized in that the elastically deformable element has a second positioning element and in that, in the case of the movement of the flap from the open into the closed state, the first positioning element is brought into engagement with the second positioning element in order to position the card reader (paras. 0088, 0095).



	Regarding claim 4: Douglass discloses the elastically deformable element is prestressed in such a way that the second positioning element is pressed against the first positioning element in the closed state of the flap (cover) (paras. 0088, 0095).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Utz (US 6,896,181) discloses automated banking machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL A TAYLOR/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887